Decree, Surrogate’s Court, New York County, entered December 5, 1975, revoking *546letters testamentary and letters of trusteeship heretofore granted to appellant Joan Lalor, is unanimously affirmed, with $60 costs and disbursements of this appeal to respondents filing briefs payable out of the decedent’s estate. At a minimum, the Surrogate was justified in finding that appellant improvidently managed the property committed to her charge (SCPA 711, subd 2), and that she borrowed money individually from the estate without prior approval of the Surrogate. Appellant’s pro se brief does not persuade us that the Surrogate erred in revoking her letters. Concur—Stevens, P. J., Kupferman, Bims, Silverman and Markewich, JJ.